DETAILED ACTION
This office action is in response to the amendment filed March 28, 2022 in which claims 1-9, 11, and 19 are presented for examination, claims 12-18 are withdrawn and claim 10 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objection to the drawings for failure to depict the “outer packaging material” and “shipping cartons” should be withdrawn because depiction of these features is not necessary for an understanding of the subject matter sought to be patented.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Rejection of claims 8 and 11 under 35 USC 112(b) should be withdrawn at least in view of current amendments to claims 8 and 11.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner acknowledges current amendments to claims 8 and 11 and agrees that these amendments overcome the bases of rejection under 35 USC 112(b) detailed in the prior office action.  However, current amendments to claim 1 have resulted in an updated basis of rejection under 35 USC 112(b) (see below).  The rejection is maintained.

Applicant’s Third Argument:  Rejection of claims 1-9 and 11 under 35 USC 102 and 35 USC 103 as detailed in the prior office action should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a collar portion” on lines 4-5 and “the collar” on lines 17-18.  These limitations render the claim indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are both referring the same “collar portion.”
Claim 19 recites the limitations “a collar portion” on line 3 and “the collar” on lines 19-20.  These limitations render the claim indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are both referring the same “collar portion.” 
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11, and 19 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by CN 1927080A Dong (all references to the description of Dong refer to the machine translation of Dong beginning on page 8 of 14 of the copy of Dong provided with this office action).
To claim 1, Dong discloses a folded surgical gown having an exposed interior surface (see Figures 1-8; page 12 of 14 – page 14 of 14) comprising:
a body portion having a back panel (see Figure 1) and a front panel (see Figure 2), each having an interior surface and an exterior surface and each having a bottom edge along a lower section and a collar portion along an upper section with sleeves attached to the front panel (annotated Figures 1-2, see below; page 12 of 14 – page 14 of 14);
the back panel having an opening therein defined by two side edges (annotated Figures 1-2; page 12 of 14 – page 14 of 14), where the side edges are folded longitudinally toward a longitudinal central axis of the gown with a second fold folded partially back out upon itself (see especially Figures 3-5; page 12 of 14 – page 14 of 14), the sleeves are crossed over one another on the opposite side of the longitudinal folds (see Figures 3-4; page 12 of 14 – page 14 of 14);
the bottom edge of the gown is folded upward approximately in half toward the collar portion and perpendicular to the longitudinal central axis, covering the folded sleeves (see Figures 3-6; page 12 of 14 – page 14 of 14);
the gown is folded twice more in the same direction upward toward the collar portion approximately in half each time (see Figures 3-6; page 12 of 14 – page 14 of 14);
outside edges of the gown are folded approximately in half toward the central axis and toward each other such that the outside edges are adjacent one another (see Figure 7; page 12 of 14 – page 14 of 14); and
the gown is folded in half again along the central axis to result in a final folded gown having only interior surfaces of the gown exposed, wherein a portion of the interior surface of the collar portion is exposed in the final folded configuration (see Figures 7-8; page 12 of 14 – page 14 of 14).

    PNG
    media_image1.png
    971
    573
    media_image1.png
    Greyscale

To claim 2, Dong further discloses a folded gown wherein the body portion has a belt (2) (see especially Figures 1-2; page 12 of 14 – page 14 of 14).

To claim 9, Dong further discloses a folded gown wherein the belt of the gown further includes a tab or other insert (3) for providing a written detail or information about the gown (see Figures 2-3; page 12 of 14 – page 14 of 14).

To claim 11, Dong further discloses a folded gown wherein folding the bottom edge of the gown upward approximately in half toward the collar portion covers the collar portion by the bottom edge, such that the bottom edge is folded back down to uncover and expose the collar portion (see Figures 3-8; page 12 of 14 – page 14 of 14).

To claim 19, Dong discloses a folded surgical gown having an exposed interior surface (see Figures 1-8; page 12 of 14 – page 14 of 14) comprising:
a body portion having a back panel (see Figure 1) and a front panel (see Figure 2), each having an interior surface and an exterior surface and each having a bottom edge along a lower section and a collar portion along an upper section with sleeves attached to the front panel (annotated Figures 1-2; page 12 of 14 – page 14 of 14);
the back panel having an opening therein defined by two side edges (annotated Figures 1-2; page 12 of 14 – page 14 of 14), where the side edges are folded longitudinally toward a longitudinal central axis of the gown with a second fold folded partially back out upon itself (see especially Figures 3-5; page 12 of 14 – page 14 of 14), the sleeves are crossed over one another on the opposite side of the longitudinal folds (see Figures 3-4; page 12 of 14 – page 14 of 14);
the bottom edge of the gown is folded upward approximately in half toward the collar portion and perpendicular to the longitudinal central axis, covering the folded sleeves and stopping just short of the bottom edge of the collar so that the bottom edge is just below of or flush with the edge of the collar portion (see Figures 3-6; page 12 of 14 – page 14 of 14);
the gown is folded approximately in half a second time in the same direction upward toward the collar portion so that the collar portion is exposed (see Figures 3-6; page 12 of 14 – page 14 of 14);
the gown is folded approximately in half a third time (see Figures 3-6; page 12 of 14 – page 14 of 14); 
the outside edges of the gown approximately in half toward the central axis and toward each other such that the outside edges are adjacent one another (see Figure 7; page 12 of 14 – page 14 of 14); and 
the gown is folded in half again along the central axis to result in a final folded gown having only interior surfaces of the gown exposed, wherein a portion of the interior surface of the collar portion is exposed in the final folded configuration (see Figures 7-8; page 12 of 14 – page 14 of 14).

ALTERNATE REJECTION.  Claims 1, 11, and 19 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,062,444 Tankersley et al.
To claim 1, Tankersley discloses a folded surgical gown having an exposed interior surface (10) (see all Figures; col. 5, line 46 – col. 9, line 20) comprising:
a body portion having a back panel and a front panel, each having an interior surface and an exterior surface and each having a bottom edge along a lower section and a collar portion along an upper section with sleeves attached to the front panel (see all Figures; col. 5, line 46 – col. 9, line 20);
the back panel having an opening therein defined by two side edges, where the side edges are folded longitudinally toward a longitudinal central axis of the gown with a second fold folded partially back out upon itself, the sleeves are crossed over one another on the opposite side of the longitudinal folds (see all Figures; col. 5, line 46 – col. 9, line 20);
the bottom edge of the gown is folded upward approximately in half toward the collar portion and perpendicular to the longitudinal central axis, covering the folded sleeves (see all Figures; col. 5, line 46 – col. 9, line 20);
the gown is folded twice more in the same direction upward toward the collar portion approximately in half each time (see all Figures; col. 5, line 46 – col. 9, line 20);
outside edges of the gown are folded approximately in half toward the central axis and toward each other such that the outside edges are adjacent one another (see all Figures; col. 5, line 46 – col. 9, line 20); and
the gown is folded in half again along the central axis to result in a final folded gown having only interior surfaces of the gown exposed, wherein a portion of the interior surface of the collar is exposed in the final folded configuration (see all Figures; col. 5, line 46 – col. 9, line 20).

To claim 11, Tankersley further discloses a folded gown wherein folding the bottom edge of the gown upward approximately in half toward the collar portion covers the collar portion by the bottom edge, such that the bottom edge is folded back down to uncover and expose the collar portion (see all Figures; col. 5, line 46 – col. 9, line 20).

To claim 19, Tankersley discloses a folded surgical gown having an exposed interior surface (10) (see all Figures; col. 5, line 46 – col. 9, line 20) comprising:
a body portion having a back panel and a front panel, each having an interior surface and an exterior surface and each having a bottom edge along a lower section and a collar portion along an upper section with sleeves attached to the front panel (see all Figures; col. 5, line 46 – col. 9, line 20);
the back panel having an opening therein defined by two side edges, where the side edges are folded longitudinally toward a longitudinal central axis of the gown with a second fold folded partially back out upon itself, the sleeves are crossed over one another on the opposite side of the longitudinal folds (see all Figures; col. 5, line 46 – col. 9, line 20);
the bottom edge of the gown is folded upward approximately in half toward the collar portion and perpendicular to the longitudinal central axis, covering the folded sleeves and stopping just short of the bottom edge of the collar so that the bottom edge is just below of or flush with the edge of the collar portion (see all Figures; col. 5, line 46 – col. 9, line 20);
the gown is folded approximately in half a second time in the same direction upward toward the collar portion so that the collar portion is exposed (see all Figures; col. 5, line 46 – col. 9, line 20);
the gown is folded approximately in half a third time (see all Figures; col. 5, line 46 – col. 9, line 20); 
the outside edges of the gown approximately in half toward the central axis and toward each other such that the outside edges are adjacent one another (see all Figures; col. 5, line 46 – col. 9, line 20); and 
the gown is folded in half again along the central axis to result in a final folded gown having only interior surfaces of the gown exposed, wherein a portion of the interior surface of the collar portion is exposed in the final folded configuration (see all Figures; col. 5, line 46 – col. 9, line 20).

Examiner respectfully notes that this ALTERNATE REJECTION over Tankersley has been limited to claims 1, 11, and 19 for purposes of brevity.  Examiner further respectfully notes however that Tankersley may be relied upon, alone or in combination, to rejection additional claim(s) in future office action(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Dong (as applied to claim 1, above) in view of USPN 4,523,335 Scrivens.
To claim 3, Dong discloses a folded surgical gown as recited in claim 1, above.
Dong does not expressly disclose a folded surgical gown wherein the back panel and front panel are a single, continuous piece of material.
However, Scrivens teaches a folded surgical gown (see Figures 1-6; col. 1, lines 4-60; col. 2, line 44 – col. 3, line 20) wherein the back panel and front panel are a single, continuous piece of material (col. 2, lines 29-35).
Dong and Scrivens teach analogous inventions in the field of folded gowns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the folded surgical gown of Dong such that the back panel and front panel are a single, continuous piece of material as taught by Scrivens because Scrivens teaches that this configuration is known in the art and free from seams which could lead to potential bacterial contamination (col. 2, lines 29-35).
Examiner further respectfully notes that is has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art (see MPEP 2144.04).

Claim 4 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Dong (as applied to claim 1, above) in view of USPN 3,721,999 Goya et al.
To claim 4, Dong discloses a folded surgical gown as recited in claim 1, above.
Dong does not expressly disclose a folded surgical gown wherein the back panel and front panel are two separate pieces of material attached together.
However, Goya teaches a folded surgical gown (see Figures 1-10; Abstract) including an embodiment wherein the back panel and front panel are two separate pieces of material attached together (col. 6, lines 34-40).
Dong and Goya teach analogous inventions in the field of folded gowns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the folded surgical gown of Dong such that the back panel and front panel are two separate pieces of material attached together as taught by Goya because Goya teaches that this configuration is known in the art and less expensive to produce than a seamless gown (col. 6, lines 34-40).
Examiner further respectfully notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04).

Claim 5 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Dong (as applied to claim 1, above) in view of US Pub No. 2013/0105511 Graneto, III.
To claim 5, Dong discloses a folded surgical gown as recited in claim 1, above.
Dong is silent as to the dimensions of the final folded gown.
However, Graneto teaches an invention (see Figures 1-3; Abstract) similar to that of Scrivens wherein the final folded gown has dimensions that range from about 6 inches by about 6 inches to about 8.5 inches by about 8.5 inches (para. 0064).
Dong and Graneto teach analogous inventions in the field of folded gowns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the final folded gown of Dong to have dimensions that range from about 6 inches by about 6 inches to about 8.5 inches by about 8.5 inches as taught by Graneto because Graneto teaches that this configuration is known in the art and is amongst a range of dimensions that may be desirable for packaged, folded medical gowns (para. 0064).  
Examiner further respectfully notes that is has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claims 6-8 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Dong (as applied to claim 1, above) in view of USPN 9,731,891 Vellutato, Jr. et al.
To claim 6, Dong discloses a folded surgical gown as recited in claim 1, above.
Dong is silent as to whether the final folded gown is packaged in an outer packaging material and sealed within.
However, Vellutato teaches an invention (see Figures 1-17; Abstract) similar to that of Scrivens and wherein the final folded gown is packaged in an outer packaging material (30) and sealed within (see Figures 14-16; col. 5, line 58 – col. 6, line 12).
Dong and Vellutato teach analogous inventions in the field of folded gowns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the final folded gown to be packaged in an outer packaging material and sealed within as taught by Vellutato because Vellutato teaches that this configuration is known in the art and beneficial for preventing the gown from becoming contaminated prior to use (col. 1, line 22-33).

To claim 7, the modified invention of Dong (i.e. Dong in view of Vellutato, as detailed above) further teaches a folded gown wherein the packaged folded gown is sterilized (col. 6, lines 13-23 of Vellutato).

To claim 8, the modified invention of Dong (i.e. Dong in view of Vellutato, as detailed above) further teaches a folded gown wherein the packaged folded gown is configured to be packed into a shipping carton (40) (see Figures 14-16 of Vellutato; see col. 6, lines 13-37 of Vellutato teaching that the packaged folded gown is packed into shipping carton 40 prior to being sterilized via irradiation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732